Filed 11/18/20 P. v. Tanner CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B304511

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. KA095754
       v.

PARVIN JOSEPH TANNER,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, David C. Brougham, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       In 2012, defendant and appellant Parvin Joseph Tanner
pled no contest to two counts of robbery (Pen. Code, § 211)1 and
two counts of false imprisonment (§ 236), admitted using a gun in
the commission of these offenses (§ 12022.53), and admitted a
2007 prior conviction of first degree burglary as a prior strike and
prior serious felony conviction (§§ 667, 1170.12). The plea
agreement provided he would serve twenty-three years and eight
months in state prison. The court imposed that sentence, which
included a ten-year gun-use enhancement and five-year
enhancement for the prior serious felony conviction.
       In 2019, Tanner filed a motion to vacate an unauthorized
sentence. In the motion, he argued the five-year prior serious
felony enhancement was unlawful, and that, upon remand to
correct the unlawful sentence, Tanner would ask the court to use
its discretion to strike the ten-year gun use enhancement.
Tanner’s asserted legal ground for challenging the enhancement
was that his burglary conviction did not qualify as a serious
felony because there was no showing that it was residential and
that a person was present at the time, as required by sections 667
and 667.5.
       The court denied Tanner’s motion. Tanner filed a motion to
reconsider the denial. The court denied that motion. Tanner
timely appealed.
       Appellate counsel filed a brief identifying no issues and
invited this court to independently review the record for arguable
issues. The court notified Tanner he had 30 days to file a
supplemental brief, but he did not do so. This court “has no
independent duty to review the record for reasonably arguable

1       All undesignated statutory references are to the Penal
Code.




                                  2
issues. [Citations.]” (People v. Cole (2020) 52 Cal. App. 5th 1023,
1028, 1039-1040, review granted Oct. 14, 2020, S264278.) We
therefore dismiss Tanner’s appeal as abandoned. (Ibid.)



                        DISPOSITION
      The appeal is dismissed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


CURREY, J.



We concur:




WILLHITE, Acting P.J.



COLLINS, J.




                                 3